Citation Nr: 0104137	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-17 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty from June 1938 to April 
1940, November 1942 to January 1949 and from July 1950 until 
his retirement in February 1966.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1999 rating decision of the Regional Office (RO) 
that denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1. A hearing loss was noted in each ear in service.

2. The veteran was subjected to acoustic trauma during 
service.

3. The veteran's current bilateral hearing loss had its 
inception in service.

4. The veteran's tinnitus cannot be disassociated from his 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.385 (2000).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that an audiogram was 
conducted in February 1954.  The results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
20 (30)
0 (10)

0 (5)
LEFT
20 (35)
0 (10)
0 (10)

25 (30)

Defective hearing per audiometer was noted.  (The figures in 
parentheses are based on ISO standards to facilitate data 
comparison.  Prior to November 1967, audiometric results were 
reported in ASA standards in the service medical records.)  

The veteran was seen in October 1963 for bilateral external 
otitis.  He was referred to the ear, nose and throat clinic 
where he was seen later that month with a history of 
bilateral chronic otitis for some twelve years.  He related 
that he had some hearing loss in the left ear.  An 
audiometric examination revealed that the hearing threshold 
levels in decibels in the right ear were 40 (55), 50 (60), 45 
(55), 50 (55) and 40 (50), at 500, 1000, 2,000, 4,000 and 
6,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
45 (60), 50 (60), 50 (60), 50 (55), and 50 (60).  It was 
indicated that the veteran's hearing was better than the 
audiogram would indicate.

The veteran was afforded a retirement examination in March 
1964.  An audiogram revealed the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
10 (20)

20 (25)
LEFT
10 (25)
0 (10)
15 (25)

10 (15)

On another retirement examination in December 1965, the ears 
were evaluated as normal.  An audiogram disclosed the 
following:




HERTZ



500
1000
2000
4000
8000
RIGHT
0 (15)
10 (20)
10 (20)
10 (15)
20 (30)
LEFT
0 (15)
10 (20)
10 (20)
10 (15)
25 (35)

Discharge certificates reflect that the veteran's military 
occupational specialties included infantry senior sergeant.

The veteran was seen in a Department of Veterans Affairs (VA) 
audiology clinic in November 1998.  He related a history of 
hearing loss for thirty years.  He also stated that he had 
tinnitus.  He noted that he had suffered noise exposure in 
service from artillery.  It was indicated that the veteran 
stated that he had been issued his first set of hearing aids 
while he was still on active duty.  The examiner commented 
that it appeared to be an old loss and not related to age.  
An audiometric test revealed that the hearing threshold 
levels in decibels in the right ear were 40, 50, 70 and 75 at 
1000, 2,000, 3,000 and 4,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 40, 60, 65 and 70.  It was 
concluded that the veteran had a moderate to severe loss in 
each ear.

A VA audiology examination was conducted in April 1999.  The 
veteran related a similar history as set forth above.  On the 
authorized audiological evaluation in April 1999, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
70
75
LEFT
35
40
65
70
75

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  It was reported that the veteran had a 
moderate to severe loss in each ear.  It was also noted that 
the veteran claimed constant tinnitus in each ear.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1996); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing Current Medical Diagnosis & 
Treatment 110-11 (Stephen A. Schroeder et. al eds., 1988)).

The record clearly establishes that a hearing loss in each 
ear was noted on several occasions during service.  In 
addition, the Board notes that a hearing loss at 8,000 Hertz 
was documented on the retirement examination in December 
1965.  In light of the fact that the veteran served in the 
infantry, it must be conceded that he sustained acoustic 
trauma in service.  The VA audiometric examinations conducted 
recently confirm that a bilateral hearing loss that meets the 
provisions of 38 C.F.R. § 3.385 is present.  Under these 
circumstances, the Board concludes that the current hearing 
loss disability cannot be disassociated from the hearing loss 
first identified during service.  The weight of the evidence 
supports the claim for service connection for a bilateral 
hearing loss.  

In addition, the veteran's tinnitus, likewise, may not be 
disassociated from the veteran's hearing loss.  Therefore, 
service connection, accordingly, is also warranted for 
tinnitus.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

